Opinion issued April 2, 2019




                                      In The

                               Court of Appeals
                                      For The

                          First District of Texas
                            ————————————
                               NO. 01-19-00191-CV
                            ———————————
              IN RE AIC MANAGEMENT COMPANY, Relator



            Original Proceeding on Petition for Writ of Mandamus


                          MEMORANDUM OPINION

      Relator, AIC Management Company, has filed a petition for writ of

mandamus, seeking an order directing the respondent1 to vacate his March 4, 2019

“Order on Cross-Motions to Withdraw Funds from the Registry of the Court.”

      We deny the petition for writ of mandamus. See TEX. R. APP. P. 52.8(a).




1
      Respondent is the Honorable Michael Gomez, Judge, 129th District Court of Harris
      County, Texas.
                                PER CURIAM

Panel consists of Chief Justice Radack and Justices Goodman and Countiss.




                                       2